DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 16, 17, and 20 are objected to because of the following informalities:  
CLAIM 11:
In line 11, after “comparing” and “of” insert --each of--.
CLAIM 16:
In line 3, replace “of” after “one” with --or--.
CLAIM 17:
In line 12, after “compare” insert --each of--.
In line 13, after “of” insert --each of--.
CLAIM 20:
In line 5, after the second instance of “or” insert --second--.
Appropriate correction is required.
Allowable Subject Matter
Claims 11-20 are allowed.
Sogo et al (2013/0063188) teaches detecting current through an electronic switch comprising a turn off switch 11 as seen in Figure 4 having four terminals, wherein the voltage across R2 and R1 between an auxiliary emitter terminal as sense terminal and emitter terminal is measured to determine when it is above a reference voltage to determine an overcurrent and shutoff the switch 12 (paragraphs 31-34).
However, Sogo fails to teach an additional second turn off switch connected in anti-series or measuring the voltage between its collector/drain and emitter/source as claimed.
Muraho et al (2019/0137547) teaches that an alternative to measuring the voltage between an auxiliary terminal and emitter terminal of an IGBT to determine current through the IGBT includes measuring the voltage between the emitter and collector to determine the current through the IGBT (paragraph 235).  However, the teaching of Muraho does not cure the deficiencies of Sogo.
Schierling et al (2020/0136604) teaches detecting a current through two anti-series turn off switches 2a and 2b utilizing feedback from sensors 4 and 41 to determine when a fault current occurs to turn off one or both of the switches 2a and 2b (paragraphs 30-35).  However, Schierling does not teach measuring the first and second voltages as claimed and the Examiner found no teaching or suggestion in the prior art to replace the current sensors 4 and 41 of Schierling with the current 
Jang et al (2017/0163033) teaches MOSFETs 130 and 140 supplied with DC power Vbat connected in anti-series as seen in Figure 1, wherein the current through them is measured via a current mirror transistor M1 (paragraphs 22-26), but does not teach measuring the first and second voltages as claimed.
Conclusion
This application is in condition for allowance except for the formal matters discussed above in the claim objections.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836